Exhibit 10.40

 

Payment Deferral Agreement

 

This payment Deferral AGREEMENT (this “Agreement”) is entered into as of March
1, 2019, by and between ACCELERIZE INC., a Delaware corporation (“Borrower”),
and SAAS CAPITAL FUNDING II, LLC, a Delaware limited liability company
(“Lender”).

 

Recitals

 

A.     Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of May 5, 2016, as amended by that certain First Amendment to
Loan and Security Agreement, dated as of November 29, 2016, as further amended
by that certain Second Amendment to Loan and Security Agreement, dated as of May
5, 2017, as further amended by that certain Third Amendment to Loan and Security
Agreement, dated as of June 16, 2017, as further amended by that certain Fourth
Amendment to Loan and Security Agreement, dated as of August 14, 2017, as
further amended by that certain Fifth Amendment to Loan and Security Agreement,
Limited Waiver and Consent, dated as of November 8, 2017, as further amended by
that certain Sixth Amendment to Loan and Security Agreement and Consent, dated
as of January 25, 2018, as further amended by that certain Seventh Amendment to
Loan and Security Agreement, dated as of May 31, 2018, as further amended by
that certain Eighth Amendment to Loan and Security Agreement, dated as of June
13, 2018, as further amended by that certain Ninth Amendment to Loan and
Security Agreement and Limited Waiver, dated as of August 31, 2018 and as
further amended by that certain Tenth Amendment to Loan and Security Agreement
(the “Tenth Amendment”), dated as of January 23, 2019 (and as it may be further
amended, modified, supplemented or restated from time to time prior to the date
hereof, the “Loan Agreement”).

 

B.     Lender has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Lender agree to defer certain payments due or
to become due with respect to the Notes.

 

D.     Lender has agreed to defer certain payments due or to become due to it by
Borrower, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Agreement
shall have the respective meanings given to such terms in the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.       Payment Deferral.

 

2.1     Deferral of January 2019 Principal Payment. Pursuant to the Tenth
Amendment, Lender agreed, subject to certain terms and conditions, to defer the
payment of $225,420.56 (the “January Deferred Principal Amount”) of the total
amount of principal and interest that was due and payable by Borrower to Lender
on January 15, 2019, until the earlier of (a) March 15, 2019 and (b) the date
all Obligations become due and payable pursuant to Section 9.1(a) of the Loan
Agreement or otherwise. Lender hereby agrees to further defer the payment of the
January Deferred Principal Amount until the earlier of (a) May 15, 2019 and (b)
the date all Obligations become due and payable pursuant to Section 9.1(a) of
the Loan Agreement or otherwise (such earlier date, the “January Deferred
Payment Due Date”). The January Deferred Principal Amount shall continue to
accrue interest from the date of the Tenth Amendment until paid in full at the
rate of 11.78% per annum, with such interest to be due and payable on the
January Deferred Payment Due Date. Failure by Borrower to pay any amounts due
and owing under this Section 2.1 shall be an Event of Default under Section
8.1.1 of the Loan Agreement.

 

2.2     Deferral of February 2019 Principal Payment. Borrower hereby
acknowledges that a payment of principal and interest is due and payable to
Lender on February 15, 2019, with respect to each outstanding Note and the
aggregate principal owed on such date is $287,900.30 (the “February Principal
Amount”) and the aggregate amount of interest owed on such date is $39,829.19.
Lender hereby agrees to defer the payment of $137,900.30 of the February
Principal Amount (the “February Deferred Principal Amount”) until the earlier of
(a) May 15, 2019 and (b) the date all Obligations become due and payable
pursuant to Section 9.1(a) of the Loan Agreement or otherwise (such earlier
date, the “February Deferred Payment Due Date”), provided, that (i) the balance
of the February Principal Amount is paid by Borrower to Lender on or before
February 15, 2019 and (ii) all accrued and unpaid interest on each Note (other
than the accrued and unpaid interest with respect to the January Deferred
Principal Amount) is paid by Borrower to Lender on or before February 15, 2019.
The February Deferred Principal Amount shall accrue interest from the date of
this Agreement until paid in full at the rate of 11.78% per annum, with such
interest to be due and payable on the February Deferred Payment Due Date.
Failure by Borrower to pay any amounts due and owing under this Section 2.1
shall be an Event of Default under Section 8.1.1 of the Loan Agreement.

 

2.3     Deferral of March 2019 Principal Payment. Borrower hereby acknowledges
that a payment of principal and interest is due and payable to Lender on March
15, 2019, with respect to each outstanding Note and the aggregate principal owed
on such date is $290,401.61 (the “March Principal Amount”) and the aggregate
amount of interest owed on such date is $37,327,88. Lender hereby agrees to
defer the payment of $140,401.61 of the March Principal Amount (the “March
Deferred Principal Amount”) until the earlier of (a) May 15, 2019 and (b) the
date all Obligations become due and payable pursuant to Section 9.1(a) of the
Loan Agreement or otherwise (such earlier date, the “March Deferred Payment Due
Date”), provided, that (i) the balance of the March Principal Amount is paid by
Borrower to Lender on or before March 15, 2019 and (ii) all accrued and unpaid
interest on each Note (other than the accrued and unpaid interest with respect
to the January Deferred Principal Amount and the February Deferred Principal
Amount) is paid by Borrower to Lender on or before March 15, 2019. The March
Deferred Principal Amount shall accrue interest from the date of this Agreement
until paid in full at the rate of 11.78% per annum, with such interest to be due
and payable on the March Deferred Payment Due Date. Failure by Borrower to pay
any amounts due and owing under this Section 2.1 shall be an Event of Default
under Section 8.1.1 of the Loan Agreement.

 

2

--------------------------------------------------------------------------------

 

 

3.       Limitations and Acknowledgments by Borrower.

 

3.1     The agreements set forth in Section 2 above are effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document other than as expressly set
forth in Section 2 herein, or (b) otherwise prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with any
Loan Document.

 

3.2     This Agreement shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein modified, are
hereby ratified and confirmed and shall remain in full force and effect.

 

3.3     As of the date hereof, Borrower acknowledges and agrees that the
Obligations of Borrower under the Loan Documents are not subject to any
restriction, setoff, deduction, claim, counterclaim or defense of any kind or
character whatsoever.

 

4.       Representations and Warranties. To induce Lender to enter into this
Agreement, Borrower hereby represents and warrants to Lender as follows:

 

4.1     Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents, are true,
accurate and complete as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement and the Loan
Agreement;

 

4.3     The organizational documents of Borrower delivered to Lender on or about
May 5, 2016, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under this Agreement have been duly
authorized;

 

3

--------------------------------------------------------------------------------

 

 

4.5     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under this Agreement do not and will
not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under this Agreement, do not require
any order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made;

 

4.7     This Agreement has been duly executed and delivered by Borrower and this
Agreement is the binding obligation of Borrower, enforceable against Borrower in
accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and

 

4.8     Borrower has not assigned the Loan Agreement or any of its rights or
obligations (including, without limitation, the Obligations) thereunder.

 

5.      Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Agreement as to the parties hereto and
may be used in lieu of the original Agreement for all purposes.

 

6.     Expenses. Without limitation of the terms of the Loan Documents, and as a
condition to the effectiveness of this Agreement, Borrower shall reimburse
Lender for all its costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with this Agreement or that are
otherwise outstanding. Lender, at its discretion, is authorized (x) to charge
said fees, costs and expenses to Borrower’s loan account or any of Borrower’s
deposit accounts or (y) to directly invoice Borrower for such fees, costs and
expenses.

 

7.     No Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement.

 

8.     Loan Documents; Indemnity. For purposes of clarity and not by way of
limitation, Borrower and Lender acknowledge and agree that this Agreement is one
of the Loan Documents and that the indemnification provided pursuant to Section
12.2 of the Loan Agreement applies hereto.

 

4

--------------------------------------------------------------------------------

 

 

9.     Effectiveness. This Agreement shall be deemed effective and the
agreements set forth herein are conditioned upon (a) the due execution and
delivery of this Agreement by each party hereto, (b) the due execution and
delivery of that certain Second Amendment to Subordination Agreement by each
party thereto, (c) the delivery to Lender of true, accurate and complete copies
of any amendments to the Beedie Subordinated Debt Documents, as in effect as of
the date hereof, in form and substance reasonably satisfactory to Lender, duly
executed by the parties thereto, and (d) the payment by Borrower of the fees and
expenses set forth in Section 6 above.

 

10.     Release. As a material part of the consideration for Lender entering
into this Agreement, Borrower hereby releases and forever discharges Lender and
Lender’s predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys and other professionals,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as the “Lender Group”), from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions,
and causes of action of any nature whatsoever and whether arising at law or in
equity, presently possessed, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, presently accrued, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted arising out of, arising under or related to the Loan Documents, that
Borrower may have or allege to have against any or all of the Lender Group and
that arise from events occurring before the date hereof.

 

11.     Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

12.     JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.     ENTIRE AGREEMENT; NO COURSE OF DEALING. THIS AGREEMENT IS A LOAN
DOCUMENT. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED, REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THE PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT NEITHER THE AGREEMENTS AND EXTENSIONS CONTAINED
HEREIN NOR ANY OTHER AGREEMENTS OR EXTENSIONS GRANTED TO BORROWER SHALL BE
INTERPRETED OR CONSTRUED UNDER ANY CIRCUMSTANCES AS HAVING ESTABLISHED A COURSE
OF DEALING OR COURSE OF CONDUCT BINDING UPON THE LENDER IN THE FUTURE OR
OTHERWISE CREATING ANY FUTURE OBLIGATIONS ON THE PART OF LENDER TO PROVIDE OR
AGREE TO ANY SIMILAR AGREEMENT OR EXTENSION AT ANY TIME.

 

[Signatures on next page]

 

5

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

LENDER

 

BORROWER

 

   

 

 

 

 

SAAS CAPITAL FUNDING II, LLC   ACCELERIZE INC.              

 

 

 

 

By: /s/ Todd Gardner

 

By:

/s/ Brian Ross

 

Name: Todd Gardner

 

Name:

Brian Ross

 

Title: President

 

Title:

Chief Executive Officer

 

 

 

Signature page to Payment Deferral

Agreement

 